DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 16926443, filed on 7/10/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/2020 was filed after the filing date of the application on 7/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 3, “Thea” should be “The” for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, “when one of the first detecting portion and the second detecting portion does not perform detection accurately” in indefinite. In light of the specification it is unclear the boundary of “does not perform detection accurately”, does applicant intend to claim that the detecting portions always act accurately to detect a value and when the detected value is incorrect, the system will treat it as “does not perform detection accurately”? Or does applicant indent to claim the detecting portions detects a failure of the system, and that is meaning of “does not perform detection accurately”? Examiner notes the plain meaning of “not perform detection accurately” appears to be a failure of the detecting portion, while the explanations in the specification seems to suggest (without clearly pointing it out) a different meaning.



Claims Not Subject to Prior Art Rejection
Patentability for claims 1-8 cannot be determined at this time due to the 112b issues. Currently there are no art rejections for claims 1-8, since amendments to overcome the 112b issue can change the scope of the invention for claims 1-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sago (US 20150084262 A1) teaches the same cutting device as claim without the program configured to control the cutting device in the claimed manner. Muro (US 20140307019 A1) teaches a timing control for two cutters (paragraph 0039).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        9/27/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724